The opinion of the Court was delivered by
Heydenfeldt, Justice.
Wells, Justice, concurred.
The plaintiff filed a complaint, which, we suppose, was intended' to operate as an application for a mandamus to compel the defendant, as sheriff, to execute a deed for a tract of land, purchased by plaintiff, at sheriff’s sale.
The sheriff answers, as the reason for his refusal to make the *287deed, that the land had been redeemed, by Stewart and Thorn as the successors in interest of the defendant in execution.
This presented the only issue of fact to be determined, and the court found distinctly in favor of the plaintiff. 1st. That Stewart and Thorn are not the successors in interest of Ridley, the defendant in execution, and next, that the land claimed by Stewart and Thorn, as successors in interest to Ridley, is not the property sold by the sheriff to the plaintiff.
This finding of facts by the court, must have the same legal effect as if found by a jury, and therefore not being the subject of review by this court, they are conclusive of the case.
Judgment affirmed.